Title: Elizabeth Smith Shaw to Abigail Adams, 21–23 September 1788
From: Shaw, Elizabeth Smith
To: Adams, Abigail


        
          Haverhill September 21st1788
          My Dear Sister—
        
        Mr Lincoln has been here for several Days past— Tomorrow he intends to return to Hingham, & has offered to carry a Letter to either of my Sisters— I would not let so good an Opportunity pass, since I have often experienced how good, & how pleasant it was to receive a few Lines from a dear Friend, informing me of particular Circumstances which are interesting to them, whether it be of Joy, or Grief. I can enter into their different feelings, & find that this sympathy in nature is a source of much pleasure—
        Mr Lincoln perhaps may tell you that Mr Adams came here a Saturday, to experience a little of my maternal Care— That he is unwell &cc—
        But least you should hear of it, & be too anxious I will tell you that I hope he will be better in a few Days— Mamma will say, “why did he not come home to Braintree—” Because it was too far—& if he can get what he wants, (a little kind attention) nearer, it would not be worth his while
        He has not been well since he left Braintree— What did you do to him? did you give him too strong Coffee, & Green Tea— Or did you re[ad] to him some woeful Story?—
        He cannot sleep a night, & his nervous system seems much affected— Dr sweet has given him the Bark to take, & I went & made him a mug of valerian Tea as soon as he came— He slept quietly last night, & seemed much refreshed, If I can coax him to sleep to night I shall feel quite grateful— For he has not rested two nights together for some time— He is the best man to take his medicine that I ever saw— He hardly makes a wry mouth— As his reward, I shall take him for a Gallant to his Aunt, & Cousin this week, & amuse his Mind by riding, & visiting—&cc &cc I am affraid he has applied himself too closely to his Studies— He is so avaritious in coveting the best Gifts that I fear such intense application will injure his Health, more than he is aware of.
        Do not worry yourself by think[ing] that he will make trouble for us— I feel cleverly myself, & Lydia is as well as could be expected—& Cousin Betsy Smith is with me, & is one of the best good Girls in the world— He will have good care taken of him & I feel happy to think I can do no more for your Son, than you would do for mine—
        22d
        I have had my wish— Mr Adams slept comfortably last night— Mr Lincoln, & he dined at Mr Thaxters to day— He thinks he is half Curred because he has got somebody to care for him—
        I wish you could come to see us soon, because Mr Shaw wishes to go to Bridgwater the first week in October— My best regards to Dr Adams, & love to my Sister Cranch—& believe me to be your / affectionate Sister
           E Shaw—
        
        23d.
        Mr Adams has slept these 3 nights very well— I tell Him there is more of an anidoine in my bed—than in all the Dr Drugs.
        
      